Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 1 of 19 Page ID #:651




   1 Andrew H. Schapiro (pro hac vice)
     andrewschapiro@quinnemanuel.com
   2 Stephen A. Swedlow (pro hac vice)
   3 stephenswedlow@quinnemanuel.com
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
   4 191 N. Wacker Drive, Suite 2700
     Chicago, Illinois 60606-1881
   5 Telephone: (312) 705-7400
     Fax:         (312) 705-7401
   6
   7 Joseph C. Sarles (Bar No. 254750)
     josephsarles@quinnemanuel.com
   8 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     865 South Figueroa Street, 10th Floor
   9 Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
  10 Fax:         (213) 443-3100
  11
     Ashley C. Keller (pro hac vice)
  12 ack@kellerlenkner.com
     KELLER LENKNER LLC
  13 150 N. Riverside Plaza, Suite 4270
     Chicago, IL 60606
  14 Telephone: (312) 741-5222
  15 Fax:         (312) 970-3502
  16 [Additional Counsel Appear on Signature Page]
  17 Attorneys for Plaintiff and the Putative Class
  18                   UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
  19
     R.A., a minor, by and through his            Case No. 2:19-cv-06454-CJC-AGR
  20 guardian, Steve Altes, individually
                                                  AMENDED CLASS ACTION
  21 and on behalf of all others similarly
     situated.                                    COMPLAINT AND DEMAND
  22              Plaintiff,                      FOR JURY TRIAL
  23        v.
  24 AMAZON.COM, INC., a Delaware
  25 corporation, and A2Z
     DEVELOPMENT CENTER, INC.,
  26 a Delaware corporation,
  27              Defendants.

  28

                                              -1-               Case No. 2:19-cv-06454-CJC-AGR
                                AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 2 of 19 Page ID #:652




    1         Millions of Americans use Amazon Alexa smart-speaker technology in their
    2 homes. People speak to Alexa-enabled devices such as the Echo or Echo Dot about
    3 everything from the mundane (“Alexa, what’s the weather?”) to the deeply personal
    4 (“Alexa, what are the symptoms of depression?”).
    5         Most people believe that when they speak to an Alexa-enabled device, it
    6 converts their voice into a set of digital computer instructions. They expect that this
    7 digital query is sent over the internet for processing, that a digital response is
    8 returned, and that the device then converts the response into Alexa’s voice. They do
    9 not expect that Alexa is creating and storing a permanent recording of their voice.
  10 This expectation is reasonable; it would be easy for Alexa to work this way, as
  11 numerous other voice-recognition technologies do.
  12          But Alexa does something else. After Alexa processes a user’s commands, it
  13 saves permanent recordings of the user’s voice to Amazon’s and Lab 126’s servers.
  14 Defendant Amazon.com, Inc. (“Amazon”) and its research and development
  15 subsidiary Defendant A2Z Development, Inc. (“Lab126”) then analyze and use
  16 these voice recordings for Amazon’s commercial benefit. These uses include
  17 allowing workers around the world to listen to the voice recordings and creating
  18 voiceprints of users, which can be used to identify them when they speak to other
  19 devices in other locations. Defendants have thus built a massive database of billions
  20 of voice recordings containing the private details of millions of Americans.
  21          Defendants purport to obtain consent to record individuals who set up an
  22 Alexa-enabled device. But there is a large group of individuals who do not consent
  23 to be recorded when using an Alexa-enabled device and who use Alexa without any
  24 understanding or warning that they are being recorded and voiceprinted: children.
  25          Alexa routinely records and voiceprints millions of children without their
  26 consent or the consent of their parents. This practice violates California law, which
  27 prohibits the recording of oral communications without the consent of all parties to
  28 the communication. This prohibition recognizes the unique privacy interest

                                                -2-               Case No. 2:19-cv-06454-CJC-AGR
                                  AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 3 of 19 Page ID #:653




    1 implicated by the recording of someone’s voice. That privacy interest is all the
    2 more powerful in light of modern voiceprinting technology and the potentially
    3 invasive uses of big data by a company the size of Amazon. It takes no great leap of
    4 imagination to be concerned that Amazon and Lab126 are developing voiceprints
    5 for millions of children that could allow the company (and potentially governments)
    6 to track a child’s use of Alexa-enabled devices in multiple locations and match those
    7 uses with a vast level of detail about the child’s life, ranging from private questions
    8 they have asked Alexa to the products they have used in their home.
    9        Plaintiff R.A. (“Plaintiff”), a minor, by and through his guardian Steve Altes,
  10 brings this Class Action Complaint against Defendants Amazon and Lab126 to
  11 obtain redress for all California minors who have used Alexa in their home and have
  12 therefore been recorded by Amazon, without consent. Plaintiff alleges as follows as
  13 to himself, upon personal knowledge of his own acts and experiences, and as to all
  14 other matters, upon information and belief, including investigation conducted by his
  15 attorneys:
  16                                         PARTIES
  17         1.     Plaintiff R.A. and his parent and guardian Steve Altes are natural
  18 persons and citizens of the State of California and residents of the County of
  19 Los Angeles.
  20         2.     Defendant Amazon.com, Inc. is a Delaware corporation with its
  21 headquarters and principal place of business at 410 Terry Avenue North, Seattle,
  22 Washington.
  23         3.     Defendant a2z Development Center, Inc., d/b/a Amazon Lab126, is a
  24 Delaware corporation with its headquarters and principal place of business located
  25 at 1120 Enterprise Way, Sunnyvale, California. Lab126 employs thousands of
  26 individuals, many of whom work on Alexa-enabled devices and software at its
  27 Sunnyvale headquarters, and is a subsidiary of Amazon.com, Inc.
  28

                                               -3-               Case No. 2:19-cv-06454-CJC-AGR
                                 AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 4 of 19 Page ID #:654




    1                            JURISDICTION AND VENUE
    2         4.    This Court has personal jurisdiction over Defendants because they
    3 maintain offices in California and have registered to do business therein.
    4 Additionally, Defendants engaged in a substantial part of the events and conduct
    5 giving rise to Plaintiff’s claims in this State, and have knowingly placed Alexa
    6 Devices into California’s stream of commerce.
    7         5.    This Court has ruled that it has subject-matter jurisdiction over this
    8 action. (ECF No. 41.)1
    9         6.    Venue is proper in this District because Plaintiff and his guardian reside
  10 herein, and Plaintiff’s injuries were sustained in this county.
  11                              FACTUAL BACKGROUND
  12                              Amazon and the Alexa Device
  13          7.    After starting as an online book retailer, Amazon has grown into a
  14 dominant force in the retail, internet, and technology sectors. Amazon operates the
  15 world’s leading e-commerce platform, with net sales of $232 billion in 2018.2
  16 Amazon is the world’s largest provider of cloud computing services. According to
  17 some reports, 42% of the internet is powered by Amazon Web Services, which is
  18 more than double Microsoft, Google, and IBM combined.3 And Amazon also
  19 develops technology products including Alexa, the world’s leading voice-responsive
  20 personal-assistant technology.
  21
  22
  23      1
            Plaintiff respectfully disagrees with that finding and is contemporaneously
  24 petitioning the Ninth Circuit for leave to appeal that ruling.
        2
            Form 10-K, Amazon.com, Inc.,
  25
     https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-
  26 20181231x10k.htm (last visited September 18, 2019).
          3
  27        Matt Ward, Amazon Eats the World, medium.com (Jan. 29, 2018),
     https://medium.com/better-marketing/the-big-4-part-one-amazon-the-company-that-
  28 consumes-the-world-fb4679f10708 (las visited September 18, 2019).

                                               -4-               Case No. 2:19-cv-06454-CJC-AGR
                                 AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 5 of 19 Page ID #:655




    1          8.    Lab126, headquartered in Sunnyvale, California, began engineering the
    2 Echo “smart speaker” in 2010, eventually leading to Amazon.comlaunching the
    3 product and the Alexa voice assistant (also developed by Amazon Lab126) on
    4 November 6, 2014, with sales commencing shortly thereafter. Since then, Lab 126
    5 has developed and Amazon has launched various additional Echo products,
    6 including the Echo Dot, Echo Plus, Echo Sub, Echo Show, and Echo Input. Each
    7 Echo device contains a speaker, microphones, a small computer, internet
    8 connectivity, and the Alexa program.
    9          9.    Lab126 subsequently added Alexa to Amazon’s Fire TV digital media
  10 player, and other products developed by Lab126 and sold by Amazon. Amazon also
  11 allows manufacturers of devices as varied as electrical outlets, lightbulbs,
  12 thermostats, and security cameras to offer Alexa integration, with Lab126
  13 overseeing the design and integration of Alexa into those devices. As a result of
  14 Lab126’s work, users can control third-party devices through Alexa.
  15           10.   Amazon also now allows manufacturers to offer devices with Alexa
  16 “built-in,” essentially allowing other speakers and devices to offer much of the
  17 functionality of an Echo or Echo Dot4 (collectively, all devices featuring Alexa
  18
  19
  20
  21       4
              Alistair Charleton, Which Cars Have Amazon Alexa Integration?, Gearbrain
  22    (April 29, 2019), https://www.gearbrain.com/which-cars-have-amazon-alexa-
        2525958778.html (last visited September 18, 2019); James Stables, The Best
  23    Amazon Alexa Built-In Speakers, The Ambient (Apr. 8, 2019), https://www.the-
  24    ambient.com/guides/best-alexa-built-in-speakers-1196 (last visited September 18,
        2019); Dana Kerr and Ben Rubin, Alexa is Coming to Sony Smart TVs, CNET (Sept.
  25    20, 2018, 11:27 a.m. EST), https://www.cnet.com/news/alexa-is-coming-to-tvs-
  26    well-at-least-sony-smart-tvs/ (last visited September 18, 2019); Jonathan Vanian,
        Amazon Alexa is Now Available on HP, Acer, and Asus Computers, Fortune (Jan. 8,
  27    2018), http://fortune.com/2018/01/08/amazon-alexa-hp-acer-asus/ (last visited
  28    September 18, 2019).

                                               -5-               Case No. 2:19-cv-06454-CJC-AGR
                                 AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 6 of 19 Page ID #:656




    1 integration or functionality are referred to herein as “Alexa Devices”).5 Lab126 is
    2 directly responsible for developing and integrating Alexa into those devices.
    3         11.   As of October 2018, Amazon had sold approximately 47 million Echo
    4 devices.6 In January 2019, Amazon reported that over 100 million total devices had
    5 been sold with Alexa pre-installed.7
    6         12.   In the years since the Echo launched, Lab126 has continued to develop
    7 and implement Alexa software updates for existing Alexa Devices, and has played
    8 and continues to play an integral role in the development of new Alexa devices.8
    9         13.   Lab126 developed Alexa as a natural-language processing system.
  10 Alexa “listens” to people’s verbal communications and responds to those
  11 communications in a simulated human voice. People most frequently interact with
  12 Alexa in their homes.
  13          14.   Using Alexa on an Alexa Device, whether an Amazon device such as
  14 an Echo, or a third-party device like a Sonos One speaker, is relatively simple.
  15 Once an individual has an Alexa Device, the person needs two more things: a WiFi
  16 Internet connection, and the Alexa mobile application (the “Alexa App”) installed
  17 on his or her smartphone or tablet.
  18
  19
  20      5
          For purposes of this Complaint, the term “Alexa Devices” specifically
  21 excludes the Amazon Echo Dot Kids Edition.
          6
  22        Brian Dumaine, It Might Get Loud: Inside Silicon Valley’s Battle to Own
     Voice Tech, Fortune (Oct. 24, 2018), http://fortune.com/longform/amazon-google-
  23 apple-voice-recognition/ (last visited September 18, 2019).
  24     7
            Lucase Matney, More Than 100 Million Alexa Devices Have Been Sold, Tech
  25 Crunch (Jan. 4, 2019) https://techcrunch.com/2019/01/04/more-than-100-million-
     alexa-devices-have-been-sold/ (last visited September 18, 2019).
  26     8
            Ry Crist, Behind the scenes at Alexa’s laboratory, CNet (Apr. 23, 2018),
  27 https://www.cnet.com/news/behind-the-scenes-at-amazon-alexa-laboratory-lab126/
  28 (last visited September 18, 2019).

                                               -6-               Case No. 2:19-cv-06454-CJC-AGR
                                 AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 7 of 19 Page ID #:657




    1         15.   To use the Alexa App, the individual must have an account with
    2 Amazon. The individual must then follow the set-up process on the Alexa Device,
    3 which eventually includes pairing the Alexa Device with the Alexa App. For third-
    4 party Alexa Devices, the device itself will function even without being paired to the
    5 Alexa App, but the Alexa functionality will be disabled.
    6         16.   Once the individual has paired the Alexa Device to the Alexa App, the
    7 Alexa Device is ready for use by anyone, including people who have not set up the
    8 Alexa App or consented to being recorded.
    9         Amazon and Lab 126 Record Children Without Their Consent
  10          17.   Alexa records and responds to communications immediately after an
  11 individual says a wake word (typically “Alexa” or “Echo”).9 Alexa Devices
  12 accomplish this by storing a second or two of audio in short-term, random-access
  13 memory (RAM), analyzing that temporary audio recording for the presence of a
  14 wake word, and then overwriting it if the wake word is not recognized. As a result,
  15 no permanent recording is supposed to be made if the wake word is not
  16 recognized.10
  17          18.   If the wake word is recognized, Alexa software records the ensuing
  18 communications and—unlike some other smart devices—transmits the recordings to
  19 Amazon’s and Lab 126’s servers for interpretation, processing, and analysis.
  20          19.   Once Alexa has responded to recordings sent by Alexa Devices,
  21 Amazon and Lab 126 indefinitely store a copies of those recordings on their servers
  22 for later use and analysis.
  23
  24      9
           Matt Day, Giles Turner, and Natalia Drozdiak, Amazon Workers Are Listening
  25 to What You Tell Alexa, Bloomberg (Apr. 10, 2019, 5:34 p.m. CDT),
     https://www.bloomberg.com/news/articles/2019-04-10/is-anyone-listening-to-you-
  26 on-alexa-a-global-team-reviews-audio (last visited September 18, 2019).
  27    10
             Recent news reports, however, have revealed that Alexa devices regularly
  28 “inadvertently” record conversations without prompting by a wake word. See id.

                                                 -7-               Case No. 2:19-cv-06454-CJC-AGR
                                   AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 8 of 19 Page ID #:658




    1          20.   Amazon and Lab 126 use machine learning to leverage the massive
    2 amount of data collected by Alexa Devices—including these permanent voice
    3 recordings—to constantly refine the natural language understanding underlying
    4 Alexa’s functionality. Many recordings are individually reviewed by Amazon and
    5 Lab 126 employees.11
    6          21.   However, Amazon and Lab 126 need not permanently store the audio
    7 recordings in order for Alexa Devices to function. Although it would not be as cost-
    8 effective or commercially advantageous, Alexa Devices could process audio
    9 interactions locally on the device and send only a digital query, rather than a voice
  10 recording, for cloud processing. Indeed, Amazon and Lab 126 launched a “Local
  11 Voice Control” feature for Alexa Devices that allows individuals “to fulfill a limited
  12 set of requests on select [Alexa] devices when the device is not connected to the
  13 internet, such as requests to control supported lights, plugs, and switches.”12
  14           22.   Amazon and Lab 126 could also upload audio recordings to short-term
  15 memory in the cloud and immediately overwrite those recordings after processing,
  16 much like Alexa constantly overwrites the audio it captures prior to a user saying a
  17 wake word. If Amazon and Lab 126 did that, they would never possess a permanent
  18 recording of any user’s communications.
  19           23.   Many similar “smart speaker” devices are less intrusive than Amazon’s
  20 Alexa Devices. Apple recently apologized to its users for privacy mishaps relating
  21 to its natural-language processing system, “Siri,” and announced that it would no
  22 longer retain audio recordings of Siri interactions, having previously maintained
  23
  24
  25
          11
               Id.
  26      12
             Alexa and Alexa Device FAQs, Amazon,
  27 https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230 (last
  28 visited September 18, 2019).

                                               -8-               Case No. 2:19-cv-06454-CJC-AGR
                                 AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 9 of 19 Page ID #:659




    1 them for up to two years in anonymized form.13 Likewise, Mercedes has developed
    2 voice recognition technology that allows drivers to ask their car for directions, and
    3 that offers substantial functionality even when the vehicle lacks an Internet
    4 connection (and, therefore, the vehicle cannot transmit a recording).14
    5           24.   Amazon has strong commercial incentives to collect as many Alexa
    6 recordings as possible. From the outset, Amazon has been a company built on the
    7 relentless acquisition of consumer behavioral data, whether through its ubiquitous
    8 AWS offerings, its ever-expanding online storefront, its entertainment platforms,
    9 and now the Alexa Devices it uses as its ears in every home.
  10            25.   The collection of Alexa Device recordings is a natural extension of
  11 Amazon’s modus operandi: collect as much consumer data as possible through any
  12 means possible, streamline the process so that consumers cannot or will not stop the
  13 collection, and use Amazon’s massive size to leverage that data more effectively
  14 than any of its competitors.
  15            26.   Simply put, the more data Amazon collects, the more use it has for each
  16 incremental data point Amazon collects.
  17            27.   Amazon’s decision to make Alexa integration available to third-party
  18 product manufacturers at no cost is entirely consistent with this scheme. While
  19
  20
           13
                Mark Gurman, Apple Apologizes Over Siri Privacy and Will No Longer
  21
        Retain Audio Recordings, Bloomberg (Aug. 28, 2019, 11:52 a.m. EST),
  22    https://www.bloomberg.com/news/articles/2019-08-28/apple-apologizes-will-no-
        longer-retain-siri-audio-recordings (last visited September 18, 2019); Lisa
  23
        Eadicicco, Amazon Workers Reportedly Listen to What You Tell Alexa – Here’s
  24    How Apple and Google Handle What You Say to Their Voice Assistants, Business
        Insider (Apr. 15, 2019, 10:39 a.m. EST), https://www.businessinsider.com/how-
  25
        amazon-apple-google-handle-alexa-siri-voice-data-2019-4 (last visited September
  26    18, 2019).
           14
  27         Matt Robinson, In-Car Voice Control Still Isn’t Perfect, But I’m Warming To
     It, Car Throttle (March 2019), https://www.carthrottle.com/post/in-car-voice-
  28 control-still-isnt-perfect-but-im-warming-to-it/ (last visited September 18, 2019).

                                                 -9-               Case No. 2:19-cv-06454-CJC-AGR
                                   AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 10 of 19 Page ID #:660




    1 Amazon might have charged some companies a licensing fee for Alexa integration
    2 (which its partners would then be able to pass on to consumers who value the extra
    3 functionality), it offers that integration free of charge in order to facilitate the rapid
    4 adoption of Alexa Devices, the ubiquitous use of Alexa, and the resulting
    5 widespread collection of voice recordings of millions of people.
    6         28.    Alexa devices respond to any individual who says the wake word.
    7 Alexa Devices thus record communications involving individuals who did not
    8 purchase the device or install the Alexa App.
    9         29.    But Alexa has the ability to identify different users based on their
   10 voiceprint. Through this functionality, Alexa could determine whether or not the
   11 person speaking to it has previously registered as a user and agreed to be recorded.
   12 When Alexa detects that a user has not agreed to be recorded, it could inform the
   13 user that Amazon and Lab 126 will make and keep persistent recordings of the
   14 user’s voice as a condition of use. Alexa could ask the new user to agree to that
   15 recording. Or it could deactivate Alexa’s permanent recording functionality for
   16 such users. But Alexa does not do this.
   17         30.    At no point does Amazon or Lab 126 warn unregistered users that it is
   18 creating persistent voice recordings of their Alexa interactions, let alone obtain their
   19 consent to do so.
   20         31.    When children say a wake word to an Alexa Device, the device records
   21 and transmits the children’s communications in the same manner that it handles
   22 adults’ communications. Neither the children nor their parents have consented to
   23 the children’s interactions being permanently recorded.
   24                 Lab126 Records Children Without Their Consent
   25         32.    Lab126 developed Alexa to record and respond to communications
   26 immediately after an individual says a wake word. Lab126 designed Alexa Devices
   27 to accomplish this by storing a second or two of audio in short-term, random-access
   28 memory (RAM), analyzing that temporary audio recording for the presence of a

                                                -10-               Case No. 2:19-cv-06454-CJC-AGR
                                   AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 11 of 19 Page ID #:661




    1 wake word, and then overwriting it if the wake word is not recognized. As a result,
    2 no permanent recording is supposed to be made if the wake word is not recognized.
    3          33.   If the wake word is recognized, Lab126 developed Alexa and designed
    4 Alexa Devices to record the ensuing communications and—unlike some other smart
    5 devices—transmits recordings to Amazon and Lab 126’s servers for interpretation,
    6 processing, and later analysis.
    7          34.   Lab 126 indefinitely stores copies of recordings made by Alexa after a
    8 wake word is recognized.
    9          35.   Lab126 uses machine learning to leverage the massive amount of data
   10 collected by Alexa Devices—including these permanent voice recordings—to
   11 constantly refine the natural language understanding underlying Alexa’s
   12 functionality. Many recordings are individually reviewed by Lab 126 employees.
   13          36.   Lab126 uses the information gained from the recordings and its
   14 analysis to develop new Alexa functionalities such as mood or emotion detection,15
   15 and new devices such as the upcoming Vesta home robot.16
   16          37.   However, Lab 126 need not permanently store the audio recordings in
   17 order for Alexa Devices to function. Although it would not be as cost-effective or
   18 commercially advantageous, Lab126 could have developed Alexa and the Alexa
   19 Devices to process audio interactions locally on the device and send only a digital
   20 query, rather than a voice recording, to Amazon and Lab 126’s servers. Indeed,
   21 Lab126 developed a “Local Voice Control” feature for Alexa Devices that allows
   22
          15
   23        Vlad Savov, Amazon preparing a wearable that ‘reads human emotions,’
      says report, The Verge (May 12, 2019, 5:33 am EDT),
   24 https://www.theverge.com/circuitbreaker/2019/5/23/18636839/amazon-wearable-
   25 emotions-report (last visited September 18, 2019).
         16
   26        Mark Gurman, Amazon Plans High-End Echo, Ramps Up Work on Alexa
      Home Robot, Bloomberg (July 12, 2019, 6:00 am EDT),
   27 https://www.bloomberg.com/news/articles/2019-07-12/amazon-plans-high-end-
   28 echo-ramps-up-work-on-alexa-home-robot (last visited September 18, 2019).

                                               -11-               Case No. 2:19-cv-06454-CJC-AGR
                                  AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 12 of 19 Page ID #:662




    1 individuals “to fulfill a limited set of requests on select [Alexa] devices when the
    2 device is not connected to the internet, such as requests to control supported lights,
    3 plugs, and switches.”17
    4          38.   Lab126 could have also designed Alexa to upload audio recordings to
    5 short-term memory in the cloud and immediately overwrite those recordings after
    6 processing, much like Alexa constantly overwrites the audio it captures prior to a
    7 user saying a wake word. If Alexa did that, it would never possess a permanent
    8 recording of any user’s communications.
    9          39.   Lab126 developed Alexa and designed the Alexa Devices to respond to
   10 any individual who says the wake word.
   11          40.   Because Alexa and the Alexa Devices only function as programmed
   12 and designed, Lab126 recorded communications involving individuals who did not
   13 purchase the device or install the Alexa App.
   14          41.   Lab126 developed Alexa to be able to identify different users based on
   15 their voiceprint. Through this functionality, Alexa could determine whether or not
   16 the person speaking to it has previously registered as a user and agreed to be
   17 recorded. When Alexa detects that a user has not agreed to be recorded, it could
   18 inform the user that Lab 126 will make and keep persistent recordings of the user’s
   19 voice as a condition of use. Alexa could ask the new user to agree to that recording.
   20 Or it could deactivate Alexa’s permanent recording functionality for such users. But
   21 Lab126 did not program Alexa to do this.
   22          42.   Lab126 did not program Alexa or design the Alexa Devices to warn
   23 unregistered users that it is creating persistent voice recordings of their Alexa
   24 interactions, let alone obtain their consent to do so.
   25
   26
          17
   27         Alexa and Alexa Device FAQs, Amazon,
      https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230 (last
   28 visited September 18, 2019).

                                               -12-               Case No. 2:19-cv-06454-CJC-AGR
                                  AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 13 of 19 Page ID #:663




    1          43.   When children say a wake word to an Alexa Device, Lab126, through
    2 the Alexa software, records the children without their consent, transmits those
    3 recordings to Lab 126’s cloud servers, and uses the analysis of those recordings to
    4 make adjustments and developments to the Alexa software. Lab126 also uses the
    5 information gained from those recordings to develop new Alexa functionalities such
    6 as mood or emotion detection,18 and new devices such as the upcoming Vesta home
    7 robot.19
    8          44.   Neither the children nor their parents, however, have consented to the
    9 children’s interactions being permanently recorded.
   10                               Facts Specific to Plaintiff R.A.
   11          45.   Plaintiff is a citizen of the State of California.
   12          46.   Plaintiff is nine years old.
   13          47.   Plaintiff’s father purchased two Echo Dots in November 2018, giving
   14 one to Plaintiff as a Christmas gift that year.
   15          48.   Plaintiff’s father set up Plaintiff’s Echo Dot shortly after Christmas
   16 2018.
   17          49.   Plaintiff did not set up his Echo Dot, nor did he install the Alexa App
   18 on any smartphone or tablet.
   19          50.   Although Plaintiff was not an Alexa registered user, he uses the Echo
   20 Dot a few times a week. Plaintiff, like many children, uses the Echo Dot to play
   21 music, to tell him jokes, and to help with math questions. Plaintiff will also ask the
   22
   23     18
             Vlad Savov, Amazon preparing a wearable that ‘reads human emotions,’
   24 says report, The Verge (May 12, 2019, 5:33 am EDT),
      https://www.theverge.com/circuitbreaker/2019/5/23/18636839/amazon-wearable-
   25
      emotions-report (last visited September 18, 2019).
   26    19
             Mark Gurman, Amazon Plans High-End Echo, Ramps Up Work on Alexa
   27 Home Robot, Bloomberg (July 12, 2019, 6:00 am EDT),
      https://www.bloomberg.com/news/articles/2019-07-12/amazon-plans-high-end-
   28 echo-ramps-up-work-on-alexa-home-robot (last visited September 18, 2019).

                                                -13-               Case No. 2:19-cv-06454-CJC-AGR
                                   AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 14 of 19 Page ID #:664




    1 Echo Dot random trivia questions and will test it to see if it recognizes movie
    2 references.
    3         51.    When Plaintiff used the Echo Dot, Amazon and Lab 126 recorded his
    4 communications and stored those recordings on their servers.
    5         52.    Plaintiff was unaware that when he spoke a wake word, an Alexa
    6 Device would record and store the ensuing private communications.
    7         53.    Because Plaintiff was not a registered Alexa user, he never agreed to
    8 having his communications recorded by Amazon and Lab 126. Plaintiff’s parents
    9 likewise never agreed to Amazon and Lab 126 recording Plaintiff’s
   10 communications.
   11         54.    Amazon and Lab 126 recorded Plaintiff’s private communications
   12 without his consent, and without the consent of Plaintiff’s parents.
   13                           CLASS ACTION ALLEGATIONS
   14         55.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3)
   15 individually and on behalf of the following class of similarly situated individuals:
   16         All citizens of the State of California who used a household Amazon
              Alexa Device while they were minors, but who have not downloaded
   17         and installed the Alexa App
   18         56.    Excluded from each Class are: (1) any Judge or Magistrate presiding
   19 over this action and any members of their families; (2) Defendants, Defendants’
   20 subsidiaries, parents, successors, predecessors, and any entity in which Defendants
   21 or their parents have a controlling interest and their current or former employees,
   22 officers, and directors; (3) persons who properly execute and file a timely request
   23 for exclusion from the Class; (4) persons whose claims in this matter have been
   24 finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and
   25 Defendants’ counsel; and (6) the legal representatives, successors, and assigns of
   26 any such excluded persons.
   27         57.    Numerosity: The exact number of members of the Class is unknown
   28 and unavailable to Plaintiff at this time, but individual joinder in this case is

                                               -14-               Case No. 2:19-cv-06454-CJC-AGR
                                  AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 15 of 19 Page ID #:665




    1 impracticable. The Class likely consists of thousands of individuals, and their
    2 members can be identified through Defendants’ records.
    3         58.      Predominant Common Questions: The Class’s claims present
    4 common questions of law and fact, and those questions predominate over any
    5 questions that may affect individual Class members. Common questions for the
    6 Class include, but are not limited to, the following:
    7               a. Whether Alexa Devices make permanent voice recordings of
    8                  children who interact with them.
    9               b. Whether children who use Alexa Devices in their home have an
   10                  objectively reasonable expectation of confidentiality.
   11               c. Whether Amazon fails to obtain consent to record children who
   12                  are not registered users of Alexa Devices.
   13         59.      Typicality: Plaintiff’s claims are typical of the claims of the other
   14 members of the proposed Class. Plaintiff and Class members suffered invasions of
   15 privacy as a result of Defendants’ uniform wrongful conduct.
   16         60.      Adequate Representation: Plaintiff has and will continue to fairly and
   17 adequately represent and protect the interests of the Class, and has retained counsel
   18 competent and experienced in complex litigation and class actions. Plaintiff has no
   19 interests antagonistic to those of the Class, and Defendants have no defenses unique
   20 to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting this
   21 action on behalf of the members of the Class, and they have the resources to do so.
   22 Neither Plaintiff nor his counsel have any interest adverse to those of the other
   23 members of the Class.
   24         61.      Superiority: This class action is appropriate for certification because
   25 class proceedings are available to other available methods for the fair and efficient
   26 adjudication of this controversy and joinder of all members of the Class is
   27 impracticable. This proposed class action presents fewer management difficulties
   28 than individual litigation, and provides the benefits of single adjudication,

                                                 -15-               Case No. 2:19-cv-06454-CJC-AGR
                                    AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 16 of 19 Page ID #:666




    1 economies of scale, and comprehensive supervision by a single court. Class
    2 treatment will create economies of time, effort, and expense and promote uniform
    3 decision-making.
    4        62.      Plaintiff reserves the right to revise the foregoing class allegations and
    5 definitions based on facts learned and legal developments following additional
    6 investigation, discovery, or otherwise.
    7
                                 FIRST CAUSE OF ACTION
    8                 Violation of the California Invasion of Privacy Act
    9                                Cal. Penal Code § 632
                             (On Behalf of Plaintiff and the Class)
   10
   11        63.      Plaintiff incorporates by reference the foregoing allegations as if fully
   12 set forth herein.
   13        64.      Plaintiff and the Class members used Alexa Devices within their
   14 families’ homes.
   15        65.      When Plaintiff and the Class members used the Alexa Devices,
   16 Amazon created a recording of their device interactions, transmitted those recording
   17 to Amazon’s and Lab 126’s cloud servers, and retained copies of those recordings
   18 indefinitely.
   19        66.      Lab126 developed Alexa to create a recording of Plaintiff and the Class
   20 members when they used the Alexa Devices, transmit those recording to Lab 126’s
   21 cloud servers, and retain copies of those recordings indefinitely.
   22        67.      Neither Amazon nor Lab126 warned or otherwise notified Plaintiff and
   23 the Class members that they would create persistent recordings of Alexa
   24 interactions.
   25        68.      Plaintiff and the Class members did not expect, and had no reason to
   26 expect, that Amazon or Lab126 would create persistent recordings of their Alexa
   27 interactions.
   28

                                                -16-               Case No. 2:19-cv-06454-CJC-AGR
                                   AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 17 of 19 Page ID #:667




    1        69.    Plaintiff and the Class members reasonably expected that their Alexa
    2 interactions would remain private.
    3        70.    Plaintiff and the Class members never provided Amazon or Lab126
    4 with consent to record their Alexa interactions, nor did Amazon or Lab126 even
    5 attempt to seek such consent. Plaintiff’s and the Class members’ parents likewise
    6 never consented to Amazon recording their children’s Alexa interactions.
    7        71.    Amazon and Lab126 created the recordings of Plaintiff and the Class
    8 intentionally, as Amazon has publicly admitted that Lab126 desigend Alexa and the
    9 Alexa Devices to record every Alexa interaction.
   10        72.    By creating persistent recordings of Plaintiff’s and the Class members’
   11 Alexa interactions, Amazon “intentionally and without the consent of all parties to a
   12 confidential communication” used an “electronic amplifying or recording device to
   13 … record the confidential communication.”
   14        73.    By creating persistent recordings of Plaintiff’s and the Class members’
   15 Alexa interactions, Lab126 “intentionally and without the consent of all parties to a
   16 confidential communication” used an “electronic amplifying or recording device to
   17 … record the confidential communication.”
   18        74.    Amazon’s intentional and unlawful recording violated Plaintiff’s and
   19 the Class members’ right to privacy in their confidential communications, as
   20 protected by Cal. Penal Code § 632.
   21        75.    Lab126’s intentional and unlawful recording violated Plaintiff’s and the
   22 Class members’ right to privacy in their confidential communications, as protected
   23 by Cal. Penal Code § 632.
   24        76.    Amazon and Lab 126 are able, and the Court should require it, to
   25 destroy the recordings they have made of Plaintiff’s and the Class members’
   26 interactions with Alexa Devices, and Amazon and Lab126 can implement
   27 functionality sufficient to prevent unauthorized recordings in the future.
   28

                                              -17-               Case No. 2:19-cv-06454-CJC-AGR
                                 AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 18 of 19 Page ID #:668




    1         77.   Plaintiff, individually and on behalf of the Class, seeks: (1) an
    2 injunction requiring Defendants to obtain consent prior to recording minors’ Alexa
    3 interactions and to delete those recordings already made, and to implement
    4 functionality sufficient to prevent unauthorized recordings in the future; (2) damages
    5 of $5,000 per violation under Cal. Penal Code § 637.2; and (3) costs and reasonable
    6 attorneys’ fees under Cal. Penal Code § 637.2.
    7                                 PRAYER FOR RELIEF
    8         WHEREFORE, Plaintiff R.A. on behalf of himself and the proposed Class
    9 respectfully requests that the Court enter an order:
   10         A.    Certifying this case as a class action on behalf of the Class defined
   11 above, appointing Plaintiff as representative of the Class, and appointing his counsel
   12 as class counsel;
   13         B.    Declaring that Defendants’ actions, as set out above, violate the state
   14 privacy laws cited herein;
   15         C.    Requiring Defendants to delete all recordings of the Class members,
   16 and to implement functionality to prevent further recording of the Class members
   17 without prior consent;
   18         D.    Awarding damages, including nominal, statutory, and punitive damages
   19 where applicable, to Plaintiff and the Class in an amount to be determined at trial;
   20         E.    Awarding Plaintiff and the Class their reasonable litigation expenses
   21 and attorneys’ fees;
   22         F.    Awarding Plaintiff and the Class pre- and post-judgment interest, to the
   23 extent allowable;
   24         G.    Awarding such other further injunctive and declaratory relief as is
   25 necessary to protect the interests of Plaintiff and the Class; and
   26         H.    Awarding such other and further relief as the Court deems reasonable
   27 and just.
   28

                                                -18-               Case No. 2:19-cv-06454-CJC-AGR
                                   AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-06454-CJC-AGR Document 42 Filed 09/18/19 Page 19 of 19 Page ID #:669




    1                             DEMAND FOR JURY TRIAL
    2        Plaintiff demands a trial by jury for all issues so triable.
    3 DATED: Sept. 18, 2019          Respectfully submitted,
    4
                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    5
                                  By         /s/ Joseph C. Sarles
    6
                                       Joseph C. Sarles
    7
                                       Andrew H. Schapiro (pro hac vice)
    8                                  andrewschapiro@quinnemanuel.com
                                       Stephen A. Swedlow (pro hac vice)
    9                                  stephenswedlow@quinnemanuel.com
   10                                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                       191 N. Wacker Drive, Suite 2700
   11                                  Chicago, Illinois 60606-1881
                                       Phone: (312) 705-7400/Fax: (312) 705-7401
   12
                                       Joseph C. Sarles (Bar No. 254750)
   13                                  josephsarles@quinnemanuel.com
   14                                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                       865 South Figueroa Street, 10th Floor
   15                                  Los Angeles, California 90017-2543
                                       Phone: (213) 443-3000/Fax: (213) 443-3100
   16
                                       Ashley C. Keller (pro hac vice)
   17                                  ack@kellerlenkner.com
   18                                  Travis D. Lenkner (pro hac vice)
                                       tdl@kellerlenkner.com
   19                                  J. Dominick Larry (pro hac vice)
                                       nl@kellerlenkner.com
   20                                  KELLER LENKNER LLC
                                       150 N. Riverside Plaza, Ste. 4270
   21                                  Chicago, IL 60606
   22                                  Phone: (312) 741-5220/Fax: (312) 971-3502
   23                                  Warren D. Postman (pro hac vice)
                                       wdp@kellerlenkner.com
   24                                  KELLER LENKNER LLC
                                       1300 Street N.W., Suite 400E
   25                                  Washington, D.C.
   26                                  Phone: (202) 749-8334/Fax: (312) 971-3502
   27                                  Attorneys for Plaintiff and the Putative Class
   28

                                               -19-               Case No. 2:19-cv-06454-CJC-AGR
                                  AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
